Title: Lafayette to Thomas Jefferson, 18 November 1809
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


            
              
                My dear friend
                La Grange 
                     18h November 1809
              
              I Have Been for a Long time in daily and disappointed Expectations of a Letter from You, Nor do I know when I may obtain the Comfort of Your Correspondence—in the Mean while Much Havock Has Been Made in Europe—I don’t Speack of the British Expedition Under Lord Chatam—it is But justice to Say that, whatever Be their intention, they did as Litle Harm as possible Considering their Numbers and the State of the Coast—But in Spain there is a Scene of Energetic Resistance, Mutual Barbarities, Horrid and Hitherto Unavailing destruction—the Emperor of Austria Has thought Himself obliged to Sign a peace, not So Bad indeed as the threats prophesied Against Him, But Such as Greatly diminishes His influence, His territory, and Leaves His friends at the
			 Mercy of the Conqueror—the two only people who Have Spiritedly Opposed our Armies, Spaniards and tyrolians, were Unencumbered with Monarchs and princes—You will Hear, altho’ it
			 Has not Been in the Gazettes, How a
			 young man of Eighteen, impressed with the persuasion of a public Service, went from Erfurt to Vienna to Kill Bonaparte, and Being prevented in the Act, freely Stated his Motives, and quietly Encountered death.
			 
		  
		  the Concerns of the Roman church you don’t much mind—the only effect of a Mitigated But Real Excommunication of the Emperor Has Hitherto Been to Have the pope driven about as a prisoner and to drive the affrighted Cardinals into Volontary Attendance at the Imperial Chapel—the Roads to paris are Covered with Kings and princes who Come to pay their
			 Court and Receive orders for the Confederacy of the Rhine and other dependances on the Superior Throne. I Had Rather they were popular deputies to a General federation of Liberty and Equality—But
			 I
			 Cannot Help observing what Has Been the prodigious influence of that Revolutionary Movement, altho’ Misguided on the way, and of the Enthusiasm and talents of which an Aristocratical Monarchy
			 Should
			 Ever Have prevented the display—it is Now Said Among the most thinking part of Germany and elsewhere that their only way to Reestablish the 
                  a political Equilibrium is to discard the Ancient institutions and to Recur to what they Call an Equilibrium of principles, or An 
                  
                  
                  
                  
                  
                  
                  
                  
                  Equilibre de lumières, all Expressions which, to Be Sure, do not apply to Our Retrogade Oscillation towards absolute monarchy and Hereditary privileges.
              of American Affairs with Respect to Europe what Shall I Say? the Conduct of Great Britain Has Been and Continues to Be insolent, Spiteful, and Uncandid—there the United States Have to Encounter not only a General principle of Maritime Ambition and despotism, But a particular Remembering, Anticipating National Jealousy—in france where the people at large and even the members of Government would Like to improve the Circumstance into a Vindication of Neutral Rights, and a more intimate intercourse with America, the Mistaken, Unaccountable, and fixed policy of the Emperor Has an effect quite the Reverse of what Common Justice, National interest, and His own Hatred to England ought to dictate—I am So Sensible of that plain truth that I Every day Hope His great powers of Sagacity and Calculation will at Last discover that in his plan to Bring about Great Britain He Has taken the wrong End.
              
                  I Have No News from Louïsiana—No titles or documents Have Come to Hand which Has Hitherto Baffled Every Attempt to Liberate my fortune—the greater part of My debt is increasing in a Ruinous Manner By Additional
			 interest—the Exigible part is dreadfully pressing, and Nothing But personal Benevolence Can Have Hitherto Parried the ill Consequences of delay—I would More Severely Blame Myself for Hopes too
			 Sanguine Had I Not Some Excuse in the Recollection of Letters Received and writen at Very Ancient and Successive dates which show that Unfortunate chances only, independant of My friends and
			 myself,
			 Could Have Left me in this state of disappointment and danger—Since their Early and incessant kindness, and the Bounty of Congress, Have, in the Most Moderate of their Expectations, Given me
			 Superabundant Relief.
              When I See the immense weight which Has Been Accumulating upon me I feel Uneasy about Your own opinion, However partial I know it to Be, with Respect to My pecuniary Conduct—this Encourages me to Have Copied for You, altho’ it is interwoven with Some Complimentary Expressions, the observations on My Monney’d Vicissitudes which I now inclose—there You will See that, altho’ I May Be not Exempt of Blame, my Situation is not So far past Apology as Might Be Supposed—there, while You are pleased to think to whom I owe it is Not past Recovery, You will also See the Necessity to Urge the Compliment of an Enterprise So friendly and So Momentous.
              The Vessel Being Ready for Sea I will not this time write to the president, Mr Gallatin, nor Mr duplantier whom I Have By the Last Op
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  portunity adressed on the Same Subject—to You, My dear
			 friend, I Refer Myself for doing, Saying, and writing What You think fit—M. LaBouchere of Amsterdam Has kindly Undertaken a New Attempt to Consolidate into a General Loan the totality of the Sum I owe—the absence of titles, want of documents, and the increasing inconveniences of
			 Unexplained delays Cannot fail to influence the Conditions and May, as on former Occasions, totally defeat the plan of A Relief the Last part of it Has Become indispensably Urging—I Can Hardly
			 trust
			 Myself to think, and am Ashamed to write, Even to You, that Such an Enormous Sum as that Capital and those Accumulated interests Have Been once more forced into my pecuniary Calculations—But When
			 My
			 fortune is Cleared I am only to follow the Œconomical Line in which I Have now and forever Confined Myself.
              
                  
               
              
                  After What I Have Said, and knowing what I feel, it would Be Superfluous to Mention My Confidence in You—yet altho’ there is Nothing New I find a great pleasure in the Expression of the Affection and regard Which forever devote to You
               
                  
               
              
                Your friend
                Lafayette
              
            
            
              
                  M. et mde de tessé are in pretty Good Health—My children Beg their Best Respects Being offered to You—present me most Respectfully to Mrs Randolph, and Mention me to our friends not forgetting mr Coles.
            
          